It appears to be definitely settled now that a workman, to come within the protection of the workmen's compensation act, must be in the employ of an employer who is engaged in extrahazardous work for profit, or as a business or industry.Edwards v. Department of Labor and Industries, 146 Wash. 266,262 P. 973; Thurston County Chapter, American National RedCross v. Department of Labor and Industries, 166 Wash. 488,7 P.2d 577; Carsten v. Department of Labor and Industries,172 Wash. 51, 19 P.2d 133; Dalmasso v. Department of Labor andIndustries, ante p. 294, 43 P.2d 32. The opinion in this case affirms that rule, although the author of the opinion personally holds a contrary view. I am in full accord with the rule itself, and therefore concur in the opinion, except in so far as it expresses any doubt as to the propriety of the rule.